"We have in this case an instance of an age-old type of contest — one between a citizen and peace officers who exceed their powers. Protection of the citizen requires that he be not molested by such officers except pursuant to the precise terms of lawful, official authority. On the other hand, enforcement of the state's orders requires that its officers be protected from excessive harassment so that they will not be paralyzed by fear in discharge of their functions; * * *." (Ingo v. Koch, 2 Cir., 127 F.2d 667, 671.)
The defendant sheriff was expressly required by both federal (sec. 595, Title 18 U.S.C.A.) and state statute (sec. 11766, Rev. Codes 1935) to take plaintiff before the nearest magistrate without unnecessary delay. (See McNabb v. United States,318 U.S. 332, 63 S. Ct. 608, 87 L. Ed. 819, 825.) This he failed to do and thereby be became liable in tort for false imprisonment. Where, as here, there is an unreasonable delay in taking the person arrested without a warrant before a magistrate, the arresting party becomes a trespasser ab initio and liable for false arrest and false imprisonment. (Peckham v. Warner Bros.Pictures, 36 Cal. App. 2d 214, 97 P.2d 472.) "The tort is a continuing one, for the consequences of which defendant is liable until plaintiff is released." (35 C.J.S., False Imprisonment, sec. 31, p. 547.)
Section 11766, Revised Codes 1935, supra, is the same as section *Page 583 
849 of the California Penal Code, construed by the court inPeckham v. Warner Bros. Pictures, 36 Cal.App.2d at page 218, 97 P.2d at page 474, wherein the court said: "It is the law in California that it is the duty of one making an arrest without a warrant to bring the person so arrested before a proper magistrate without unnecessary delay, and if this is not done the officer or private person who made the arrest becomes a trespasser from the beginning. (12 Cal. Jur. (1923) 433.) It is also the law that an officer arresting without a warrant cannot justify himself in holding the prisoner for an unreasonable time before taking him before a magistrate upon the ground that such delay was necessary in order to investigate the case."
In Missouri P. R. Co. v. Yancey, 180 Ark. 684,22 S.W.2d 408, 410, the court said:
"The action was one for false imprisonment; and the arrest having been proved by the undisputed evidence, the burden was upon the defendant to show that it was by authority of law. (McAleer v. Good, 216 Pa. 473, 65 A. 934, 10 L.R.A., n.s., 303, 116 Am. St. Rep. 782, and cases cited.)
"Every imprisonment of a man is a trespass; and in an action to recover damages therefor, if the imprisonment is proved or admitted, the burden of justifying it is on the defendant. (Bassett v. Porter, 10 Cush., Mass., 418; Jackson v.Knowlton, 173 Mass. 94, 53 N.E. 134; and Snead v. Bonnoil,166 N.Y. 325, 59 N.E. 899)."
In the Yancey Case, supra, a verdict for $3,000 was held not excessive.
In Ingo v. Koch, supra, a verdict of $5,000 was held not excessive.
In Hassenauer v. F.W. Woolworth Co., 314 Ill. App. 569,41 N.E.2d 979, a verdict of $250 to a 14-year old boy for false imprisonment consisting of a fifteen minute detention and search by defendant's floorwalker was held not excessive.
In Peckham v. Warner Bros. Pictures, 42 Cal. App. 2d 187,108 P.2d 699, 700, the court upheld verdicts for compensatory damages of $3,000 and $5,000, respectively, saying: *Page 584 
"The law is established that a jury's verdict will not be set aside on appeal on the ground that the damages are excessive, unless the verdict is so outrageously excessive as to suggest at first blush, passion, prejudice or corruption. (Citing cases.) Applying the rule just stated, the verdicts in the present case are not in our opinion excessive. Plaintiffs were incarcerated for over a day and received much unfavorable publicity in the local press."
Two trials have been had of this case in the district court. Two separate juries have measured the damages. The first jury awarded $6,000. The second jury, $4,500. This court now assumes to determine the amount that the 24 trial jurors should have fixed in their respective verdicts. The court now says $1,500 is the proper amount. This invades the province of the jury.
"The question of the amount of damages to be recovered is one, particularly for the jury, as is the existence of particular elements of damages; * * *. The decision of the jury as to the amount of damages is generally conclusive, and will not be disturbed unless the award is so flagrantly large or small as to evince passion, partiality, or corruption." (35 C.J.S., False Imprisonment, sec. 59, at pages 607, 608.) The award here is not within the above rule.